Citation Nr: 1624437	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.
 
2.  Entitlement to service connection for a cervical spine disability, including as secondary to a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision that denied service connection for a left shoulder disability and a neck disability. 

A videoconference hearing was held in January 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In April 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Previous fractures of the upper left humerus, left clavicle, and left shoulder were noted on pre-induction examination prior to the Veteran's entry into active service.

2.  A left shoulder disability existed prior to active service, and the probative evidence is in relative equipoise as to whether it was permanently aggravated by active service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a preexisting left shoulder disability, now characterized as left acromioclavicular degenerative joint disease and old healed left humerus fracture, was aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated on March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and hearing testimony in support of his claim.  VA has obtained service treatment records (STRs), assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current left shoulder disability.  

The Board further finds that the RO has substantially complied with its April 2015 remand orders.  In this regard, the Board directed that the AOJ arrange for a VA medical examination and opinion, and attempt to obtain additional private medical records, and this was done.  Repeated attempts to obtain private medical records identified by the Veteran have been unsuccessful, the Veteran has been notified of this fact, and he did not respond.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the July 2015 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of left shoulder injuries before and during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events before and during service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for service connection for a left shoulder disability at this time.

Service Connection

The Veteran seeks service connection for a left shoulder disability on the basis that he entered active service with a preexisting left shoulder disability that was aggravated by active service.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served 90 days or more of qualifying service and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  This presumption is rebuttable by affirmative evidence to the contrary.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined and accepted for service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).   The disorder need not be currently symptomatic, but only noted on entrance.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has a current left shoulder disability, now characterized as left acromioclavicular degenerative joint disease and old healed left humerus fracture.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

In his original Veteran's Application for Compensation and/or Pension (VA Form 21-526), filed in February 2009, the Veteran contended that he incurred a left shoulder condition during service at Fort Jackson, and had neck surgery secondary to his left shoulder condition, that was performed by Dr. Nixon.

In his July 2011 substantive appeal, the Veteran stated that his left shoulder was damaged prior to his Army service, but the left shoulder condition was not bad enough to prevent him from being drafted.  He contended that the amount of overhead work he had to perform during basic training and AIT reinjured his shoulder.  In an October 2013 statement, the Veteran said he had a shoulder injury before he was drafted, and in basic training, he re-injured that shoulder and received a permanent profile from the Army on the shoulder because the injury was aggravated.   He contended that service connection was warranted because his left shoulder condition was aggravated by service.

Service personnel records show that the Veteran served on active duty from mid-June 1970 to December 1971.  He was relieved from active duty not by reason of physical disability, and transferred to the U.S. Army Reserve.  His DD Form 214 shows that his primary military occupational specialty (MOS) was clerk typist.  He was stationed in Alaska.

The Veteran's service treatment records include a pre-service October 1969 letter from his private physician, Dr. B., indicating that he sustained a fracture of the neck of the left humerus and a fracture of the left radius at work in November 1968, when he fell from a lift at a mill.  Dr. B. wrote that closed reductions were carried out and the Veteran was discharged from the hospital the next day, and that he was subsequently seen at intervals until February 1969, when he was discharged from care with completely healed fractures with some limitation of abduction of the shoulder.  The letter is stamped with a notation that it was reviewed by the examining military physician in October 1969 and was considered in his Veteran's physical profile. 

Another October 1969 letter from a different private physician, Dr. H., is also contained in the Veteran's service treatment records.  Dr. H. indicated that he treated the Veteran for a spontaneous pneumothorax in January 1969, which was believed to be the result of a fractured clavicle which was treated by Drs. B. and D.  Dr. H. indicated that the Veteran was deemed completely recovered from the pneumothorax and was released in May 1969.  The letter is stamped with a notation that it was reviewed by the examining military physician in October 1969 and was considered in his Veteran's physical profile. 

An October 1969 pre-enlistment physical examination lists the Veteran's upper extremities, neck and spine as normal.  His listed defects included spontaneous pneumothorax in January 1969 secondary to a fracture of the clavicle, with no residuals, and the examiner wrote that there was no current disability.  The Veteran's physical profile (PULHES) included U-1 (normal) for the upper extremities.  He was in physical category A.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the "PULHES" profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  He was found qualified for induction.    

In an October 1969 report of medical history, the Veteran gave a history of broken bones, chest pain or pressure, and foot trouble.  He denied a history of head injury, swollen or painful joints, painful or "trick" shoulder or elbow, recurrent back pain, and arthritis or rheumatism.  He wrote that he had a broken shoulder and wrist in the previous year, and also a collapsed lung.  He said that when he suffered the broken shoulder and wrist, he received worker's compensation from the mill where he worked.  The reviewing examiner, a physician, wrote that the Veteran had a fracture of the left clavicle and left humerus in January 1969, and a spontaneous pneumothorax in February 1969 after his left shoulder fracture.

A June 1970 note is stamped on the report of the October 1969 pre-induction medical examination by the same examining physician who wrote the doctor's note on the October 1969 report of medical history.  The stamped note stated that a physical examination was performed on June 17, 1970 (the date of the Veteran's entry into active duty), no additional defects were discovered, and the Veteran was found fit for military service.

A June 26, 1970 service treatment record reflects that the Veteran reported a history of left shoulder and back trouble for one to one and a half years.  The examiner noted that his medical records had not yet reached this facility.  The Veteran was told to return after the records arrived for referral to orthopedics.  A subsequent dispensary note reflects that the Veteran's medical records showed fractures of the left radius and humerus.  A June 30, 1970 orthopedic clinic treatment note reflects that the Veteran complained of pain in the anterior left shoulder and upper arm.  He said it hurt with strenuous activity.  He incurred a fracture of the neck of the left humerus and left radius in 1968.  On examination, there was some tenderness to pressure of the upper anterior arm, and the fracture site angulated forward.  Left shoulder range of motion was examined and he lacked 50 degrees of abduction of the left arm to 115 degrees, and lacked 20 degrees of flexion.  There was full interior and external rotation and extension.  An X-ray study showed an angulated fracture site of the upper humerus that was well-healed.  The radius and ulna X-ray study showed that the tip was off the ulnar styloid.  The orthopedic physician diagnosed a painful left shoulder and recommended a permanent U-2 profile.  The limitations were:  no heavy lifting over 40 pounds, no push-ups or pull-ups, no overhead bars, and no low crawl.  He was found fit for duty in the Republic of Vietnam.  The doctor recommended an MOS change compatible with the limits of his profile. 

An early July 1970 X-ray study of the left shoulder and arm was performed to evaluate old fractures, and showed an old healed fracture of the neck of the left humerus, and the left forearm had an undisplaced fracture or un-united styloid tip.  The forearm was otherwise normal.

A July 10, 1970 orthopedic note reflects that the Veteran complained of left shoulder pain with jogging, and a throbbing shoulder with low crawl.  A physical profile dated July 14, 1970 reflects that the Veteran's previous physical profile was U-1 for the upper extremities, but was now U-2.  The examiner noted that the Veteran had a defect of a painful left shoulder.  The limitations were no heavy lifting over 40 pounds, no push-ups or pull-ups, no overhead bars, and no low crawl.  He was qualified for duty in the Republic of Vietnam.  The examiner recommended duty compatible with the limits of his profile.  The condition was described as permanent, and the examiner stated that this document superseded his previous medical condition - physical profile records.  This permanent change of profile was approved by a medical board.  He was found medically qualified for duty with permanent assignment limitations as evidenced by a medical examination and a review of his health record on June 30, 1970.  Subsequent service treatment records are negative for complaints or treatment of the left shoulder or arm.

On separation medical examination in November 1971, the neck and spine were clinically normal, and the upper extremities were listed as abnormal.  The examiner noted limited flexion of the left arm at the shoulder at 100 degrees with limited abduction on the left to 115 degrees.  There was some deltoid muscle atrophy at the left anterior shoulder.  The examiner noted that in "[19]69," the Veteran fractured the left humerus, with subsequent decreased motion.  The examiner noted that the Veteran's records were reviewed, and indicated that the Veteran's defects included past fracture of the left shoulder with decreased motion that existed prior to service.  The physical profile (PULHES) included U-2 for the upper extremities.  He was in physical category B.  He was found qualified for separation.  

At the January 2015 Board hearing, the Veteran reported that prior to entry into service, he was injured in a 1968 accident at work in which he fell and broke his left shoulder and wrist and collapsed his left lung.  He said he received workers' compensation and was out of work for several months.  He reported that he did not heal properly from his injuries and that his private physician provided paperwork that he brought to his service enlistment examination indicating that he was not fit for service.  He testified that after about a week and a half in service, doing calisthenics and using the monkey bars, his arm could not take it and it was very painful.  He went to sick call in June, and he was given a permanent profile limiting his duties to light work, with no push-ups, pull-ups, or monkey bars.  He testified that even though he had the profile, he was still required to perform physical training activities that aggravated his left shoulder.  He said he was a clerk/typist in service because of the limitations from his shoulder disability.  He stated that he continued to have left shoulder problems during and after service, and he currently had extreme limitation of motion of his shoulder, along with constant pain.  He said he was not receiving any medical treatment or medications for his condition, but took over-the-counter pain medication.

There are no post-service treatment records associated with the claims file, and the Veteran reported during his January 2015 Board hearing that the physician who treated him prior to service has since died.  

The Board previously remanded this case to attempt to obtain the Veteran's post-service private treatment records, as well as a VA examination and medical opinion regarding his claim.

On VA examination in July 2015, the examiner diagnosed a left shoulder fracture.  He summarized the Veteran's history, noting that in 1968 he fell 18 feet, breaking his left forearm and left shoulder and cracked the neck.  He was treated with a sling and traction.  He later entered the service, and in basic training he had to use monkey bars, and perform push-ups and telephone pole exercises.  His left shoulder was agitated and re-injured, and he was given a permanent profile.  He was moved from the infantry to clerk-typist, and given pain meds.  After leaving service, he was seen by chiropractors and he took pain pills.  He had surgery on his neck in 1996.  He was seen by Dr. Nixon with a history of 10-week old pain in the neck and left arm and underwent neck fusion.  At this time he had pain in the left shoulder, a stiff neck and pain on top of both shoulders.  He had trigger point injections and saw a chiropractor.  The VA examiner noted the October 1969 letter regarding pre-service fractures of the left humerus and radius.

A July 2015 VA X-ray study of the left shoulder showed mild left acromioclavicular joint degenerative joint disease and old, healed left humerus fracture.  An X-ray study of the left forearm showed a chronic-appearing avulsion fracture fragment at the ulnar styloid process, and trace enthesopathy at the triceps tendon insertion on the olecranon.  The clinical examination showed limitation of motion of the left shoulder, and no muscle atrophy was seen.

The VA examiner stated that for more than 40 years the Veteran had been in the painting business, and he was able to do the painting on a limited basis while running his own business.  He continued to run the paint business with less physical work and more managerial work.  The VA examiner diagnosed restricted range of motion of the left shoulder with pain at the extremes, and noted that X-ray studies showed healed left humerus fracture with no glenohumeral degenerative joint disease.  There was mild degenerative joint disease of the acromioclavicular joint which was consistent with his age.  There was an avulsion fracture of the left ulna which was asymptomatic. 

The VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale was that the Veteran had a pre-service injury in November 1968, with a fracture of the neck of the left humerus and fracture of the left radius.  He noted that the Veteran denied having a painful or trick shoulder on induction medical examination.  The examiner wrote, "It is very likely that the shoulder was aggravated during service.   It appears that the aggravation resolved as indicated by his receiving no significant treatment for his shoulder and even today he is on no significant treatment.  Also, for over 30 years he worked in the painting industry as a painter and also as an owner."

A history of the preservice existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition (but is for consideration in determining the date of inception of the condition).  See 38 C.F.R. § 3.304(b)(1).  Similarly, a signed statement from the Veteran regarding the origin or incurrence of any disease or injury made in service (if against his or her own interest) is of no force and effect if other data do not establish the fact.  38 C.F.R. § 3.304(b)(3).   

Since the pre-service fractures of the upper left humerus, left clavicle, and left shoulder were noted in writing by an examining physician in the report of medical history completed at the October 1969 pre-induction examination prior to the Veteran's entry into active service, the Board finds that these conditions were "noted" on entrance medical examination prior to his period of active duty service.  He is therefore not presumed to have been in sound condition as to these defects.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Thus, as the left shoulder disability existed prior to service, the Veteran cannot bring a claim for service connection for this particular left shoulder condition, only a claim for service-connected aggravation of pre-existing disability.  The burden falls on him, not VA, to establish aggravation.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The VA examiner has opined that the Veteran's left shoulder disability was not aggravated beyond its natural progression by an in-service event, injury or illness.  However, he also stated that the disability was "very likely" aggravated during service.  The Board observes that these statements are somewhat contradictory.  He concluded that the aggravation resolved, since the Veteran received no further treatment for the disability.  

Service treatment records show that the Veteran had no noted symptoms from his pre-existing left shoulder disability on pre-induction examination in October 1969, or on examination in mid-June 1970, and his upper extremities were rated at level U-1 at that time.  However, during basic training he had demonstrated pain and limitation of motion of the left shoulder, his upper extremities were described as a permanent level U-2 throughout the rest of his service, due to a painful left shoulder with limitation of motion, and he was given a permanent physical profile and assigned to a less physically-demanding MOS.  On separation examination, he continued to have limitation of motion of the left shoulder, along with some additional deltoid muscle atrophy at the left anterior shoulder.  The Board finds that the weight of the evidence shows that the Veteran's left shoulder disability increased in severity during service.

The Veteran has testified that he had continuous symptoms of pain in his left shoulder which was aggravated by basic training, with limitation of motion throughout his active service, and that these symptoms continued after service.

Considering the VA medical opinion, the lay statements and testimony by the Veteran, and the current diagnoses, the Board finds that the medical and lay evidence concerning the determinative issue of whether the preexisting left shoulder disability was permanently aggravated by service are at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted for this disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a preexisting left shoulder disability, characterized as left acromioclavicular degenerative joint disease and old healed left humerus fracture, is granted on the basis of aggravation.


REMAND 

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends either that his current neck disability preexisted service and was aggravated by service, or that his current cervical spine disability is secondary to the now service-connected left shoulder disability.

In his original Veteran's Application for Compensation and/or Pension (VA Form 21-526), filed in February 2009, the Veteran contended that he had a neck disability secondary to his left shoulder condition, and previously had neck surgery that was performed by Dr. Nixon.  In his July 2011 substantive appeal, he contended that the amount of overhead work he had to perform during basic training and AIT reinjured his shoulder and then secondarily his neck.  At his January 2015 Board hearing, the Veteran testified that after service, he had surgery on his cervical spine, about 20-25 years prior to the hearing.  Private medical records of this surgery are not on file, despite attempts to obtain them.

At a July 2015 VA examination of the cervical spine, the examiner diagnosed degenerative arthritis of the spine, and opined that it started in 1996 over 20 years after he left the service.   He indicated that the cervical spine X-ray study confirmed degenerative joint disease and the surgery that was done in 1996.  

The Board finds that the July 2015 VA examination report is inadequate as the examiner did not provide a medical opinion as to whether the current cervical spine disability was caused or aggravated by the service-connected left shoulder disability.  See 38 C.F.R. § 3.310.

Pertinent medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the Board notes that at his Board hearing, the Veteran testified that he regularly underwent physical examinations for insurance purposes, and that his regular doctor knew about his physical limitations.  See hearing transcript at page 10.

Accordingly, the case is REMANDED for the following action:

1.   With any necessary releases, obtain any available relevant VA, or private medical records relating to treatment for a cervical spine or neck disability dated since service, and associate them with the claims file. 

The Veteran should be asked to submit any relevant private medical records, including the reports of physical examinations for insurance purposes that he testified about at his Board hearing.

2.  Then, obtain an addendum VA medical opinion from the examiner who performed the July 2015 VA examination.  If that examiner is unavailable, then the opinion should be obtained from an appropriate VA examiner.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected left shoulder disability (1) caused or (2) is aggravating any current cervical spine disability?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


